Exhibit 10.2a

 

SunTrust Bank

Mail Code 1042

777 Brickell Avenue

Miami, Florida 33131-2803

Tel 305.579.7223

Fax 305.579.7133

   Delle Joseph
Vice President       

December 10th, 2003

 

 

Mr. Scott DeLoach

Executive Vice President/Treasurer

The PBSJ Corporation

2001 N.W. 107th Avenue

Miami, FL 33172

 

Re: Modification to the SunTrust Mortgage Agreement

 

Dear Scott:

 

SunTrust is pleased to inform PBSJ that it has formally approved an amendment to
the Mortgage Agreement, dated as of March 19, 2001 between SunTrust Bank, a
Georgia Banking Corporation (the “Lender”) and Post, Buckley, Schuch & Jernigan,
Inc., a Florida corporation (the “Borrower”) to reflect new conditions for the
Tangible Net Worth covenant requirement under the agreement.

 

In order to document this amendment, please review the following modification to
the Mortgage Agreement originally dated March 19, 2001 (“The Agreement”):

 

Section 24.6 of the aforementioned SunTrust Mortgage Agreement is being restated
to read as follows:

Borrower shall cause Guarantor to maintain, on a quarterly basis, a minimum Net
Worth of $54,939,541 as of September 30, 2002, with annual increases to
Guarantor’s minimum Net Worth equal to fifty percent (50%) of Guarantor’s net
income for each succeeding fiscal year end during the term of the Loan. As used
herein, “Net Worth” means the aggregate amount of assets shown on the balance
sheet of Guarantor at any particular date less liabilities at such date, all
computed in accordance with generally accepted accounting principles applied on
a consistent basis.

 

Except for the above modification, all other terms and conditions of the
Mortgage Agreement remain in full force and affect.

 

If you are in agreement with this modification, please sign below and return the
original to my attention in the business reply envelope provided for your
convenience. Thank you for banking with SunTrust.

 

Sincerely,

 

Delle Joseph

Vice President

 

Accepted and Agreed:

 

PBSJ, Inc. a Florida Corporation

 

SunTrust Bank

     

By:    /s/ W. Scott DeLoach

--------------------------------------------------------------------------------

 

By:    /s/ Delle Joseph

--------------------------------------------------------------------------------

W. Scott DeLoach

 

Delle Joseph

Executive Vice President/Treasurer

 

Vice President

 

 